Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on September 10, 2021 is acknowledged and has been entered.  Claim 15 has been canceled.  Claims 1-14 and 16-21 are pending.  
Claims 1-14 and 16-21 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL to modify the obviousness rejection motivation statement.

Previous Grounds of Rejection
	The only change to the rejection is clarification of the motivation statement to correct an inadvertent error.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Molecules, 2011, 16:7365-7376) in view of Turner et al. (July 2006, Fusion PCR protocol, p 1-5).
With regard to claim 1, Wang teaches a method of nucleic acid synthesis, comprising:
a) providing a single reaction mixture that provides compartmentalization in an emulsion containing a plurality of supports of a first type that include first capture primers; a plurality of supports of a second type that include second capture primers, wherein the sequences of the first and second capture primers are different, a first population of nucleic acids, wherein the first population of nucleic acids includes at least one nucleic acid of a first adapter type, a second population of nucleic acids, wherein the second population of nucleic acids includes at least one nucleic acid of a second adapter type (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend; Table 1); 
b) forming a first amplified population of nucleic acids by amplifying one or more nucleic acids of the first population of nucleic acids, wherein the first amplified population of nucleic acids is attached to one or more supports of the first type (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend; p 7372 and Table 1, where the primer sequences are given); and 
c) forming a second amplified population of nucleic acids by amplifying one or more nucleic acids from the second population of nucleic acids, wherein the second amplified population of nucleic acids is attached to one or more supports of the second type (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend; p 7372 and Table 1, where the primer sequences are given).  
With regard to claim 2, Wang teaches a method of claim 1, wherein forming the first amplified population of nucleic acids and/or forming the second amplified population of nucleic acids includes amplifying a nucleic acid from the first and/or second population of nucleic acids, respectively, by PCR, isothermal or rolling circle amplification (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend; p 7372 and Table 1, where the primer sequences are given).  
With regard to claim 3, Wang teaches a method of claim 1, wherein the first amplified population of nucleic acids, the second amplified population of nucleic acids or both are substantially monoclonal (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend, p. 7370, where it is noted that “emulsion PCR was used to produce monoclonal sequencing templates).  
With regard to claim 4, Wang teaches a method of claim 1, wherein the emulsion includes a water-in-oil emulsion (p. 7373, “3.4 BEAMing” heading, where the emulsion is water-in-oil).  
With regard to claim 5, Wang teaches a method of claim 1, wherein the capture primers are not labeled (Figure 5 legend, where the label is incorporated at 5C, see Fig 5C).  
With regard to claim 6, Wang teaches a method of claim 1, wherein the single reaction mixture includes at least two, three, four, five, six, seven, eight, nine, ten, or more types of supports, and wherein each type of support includes a different capture primer (Figure 5A, where each bead has distinct primers with distinct sequences attached; and where at least three distinct primer/target sequences are depicted). 
With regard to claim 10, Wang teaches a method of claim 1, wherein the first and second capture primers are present in about the same concentration (Table 1, where the primer sequences are given, p. 7373, “3.4 BEAMing” heading, where there is 0.4 uM for each forward primer).  
With regard to claim 11, Wang teaches a method of claim 1, wherein forming the first amplified population of nucleic acids includes hybridizing at least one nucleic acid sequence from the first population of nucleic acids to a first capture primer on the first type of supports; and forming the second amplified population of nucleic acids includes hybridizing at least one nucleic acid sequence from the second population of nucleic acids to a second capture primer on the second type of supports (Figure 5A, where each bead has distinct primers with distinct sequences attached; and where at least three distinct primer/target sequences are depicted).  
With regard to claim 12, Wang teaches a method of claim 1, further including extending one or more first and second capture primers in a template-dependent fashion (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend; p 7372 and Table 1, where the primer sequences are given).  
With regard to claim 13, Wang teaches a method of amplifying a first nucleic acid sequence from a first population of nucleic acids and a first nucleic acid sequence from a second population of nucleic acids comprising: 
(a) providing a single reaction mixture that provides compartmentalization in an emulsion containing a plurality of a first type of supports that include first capture primers, a plurality of a second type of supports that include second capture primers, wherein the first and second capture primers are different, a first population of nucleic acids, wherein the first population of nucleic acids includes at least one nucleic acid comprising sequence identical or complementary to a portion of a first fusion primer and a second population of nucleic acids, wherein the second population of nucleic acids includes at least one nucleic acid comprising sequence identical or complementary to a portion of a second fusion primer (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend, which describes what’s in the figures); 
(b) forming a first amplified population of a first nucleic acid sequence from the first population of nucleic acids on the first type of supports using the first primer (Fig 5B where amplified populations are formed in emulsions); and 
(c) forming a second amplified population of the first nucleic acid sequence from the second population of nucleic acids on the second type of supports using the second primer (Fig 5B where amplified populations are formed in emulsions).  
With regard to claim 14, Wang teaches a method of claim 13, wherein the first amplified population, the second amplified population or both are substantially monoclonal (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend, p. 7370, where it is noted that “emulsion PCR was used to produce monoclonal sequencing templates).
With regard to claim 16, Wang teaches a method of claim 13, wherein the first amplified population of nucleic acids, the second amplified population of nucleic acids, or both, are substantially monoclonal (Figure 1, where PCR in emulsions occurs; Abstract, where DNA fragments are templates and where the templates can vary; p. 2 “Solid phase single-molecule PCR in w/o emulsions” heading; p. 3 “PCR amplification from beads” heading; p.5 where single templates or an individual bead type or multitemplates can be included).  
With regard to claim 17, Wang teaches a method of claim 13, wherein the amplifying includes PCR, isothermal or rolling circle amplification (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend; p 7372 and Table 1, where the primer sequences are given).  
With regard to claim 18, Wang teaches a method of claim 13, wherein the emulsion includes a water-in-oil emulsion (p. 7373, “3.4 BEAMing” heading, where the emulsion is water-in-oil).   
With regard to claim 19, Wang teaches a method of claim 13, wherein the first amplified population of nucleic acids is covalently bound to one or more supports of the first plurality of supports and/or the second amplified population of nucleic acids is covalently bound to one or more supports of the second plurality of supports (Figure 5A, where each bead has distinct primers with distinct sequences attached; Figure 5B, where PCR in emulsions occurs; Figure 5 legend, which describes what’s in the figures).  
With regard to claim 20, Wamg teaches a method of claim 13, wherein the single reaction mixture further includes at least two, three, four, five, six, seven, eight, nine, ten, or more types of supports, each type of support including a different type of capture sequence (Figure 5A, where each bead has distinct primers with distinct sequences attached; and where at least three distinct primer/target sequences are depicted).  
Regarding claim 1, 11 and 13, while Wang teaches a method which includes a first and second bead, Wang does not specifically teach specifically teach the inclusion of fusion primers. 
With regard to claim 1, 11 and 13, Turner teaches a first fusion primer that includes a portion identical or complementary to the first capture primers, a second fusion primer that includes a portion identical or complementary to the second capture primers (p 1-3 and Fig 1-2 where the fusion primer is taught);
(b) forming a first amplified population of a first nucleic acid sequence from the first population of nucleic acids on the first type of supports using the first fusion primer (p 1-3 and Fig 1-2 where the fusion primer is taught); and 
(c) forming a second amplified population of the first nucleic acid sequence from the second population of nucleic acids on the second type of supports using the second fusion primer (p 1-3 and Fig 1-2 where the fusion primer is taught).   
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Wang to include the fusion primers as taught by Turner to arrive at the claimed invention with a reasonable expectation for success.  In a manner very similar to the method as claimed, Turner uses emulsion based amplification to to track and detect the different target sequences as amplified.  Turner is focused specifically on amplification of haplotype sequences and includes fusion primers to bridge sequences that are present at a distance.  Turner focuses on haplotype fusion PCR (HF-PCR) and “HF-PCRis used to juxtapose DNAsequences from single-molecule templates, which contain single-nucleotide polymorphisms (SNPs) or paralogous sequence variants (PSVs) separated by several kilobases. HF-PCRuses an emulsion-based fusion PCR, which can be performed rapidly and in a 96-well format. Subsequently, a ligation-based assay is performed on the HF-PCRproducts to determine haplotypes..  Turner specifically teaches this format provides the benefit of rapid and higher throughput amplification.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Wang to include the fusion primers as taught by Turner to arrive at the claimed invention with a reasonable expectation for success.


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Molecules, 2011, 16:7365-7376) in view of Turner et al. (July 2006, Fusion PCR protocol, p 1-5) as applied over claims 1-6 and 10-20 above and further in view of Kojima et al. (Nucleic Acids Research 2005, 33(17):e150, p. 1-9).
With regard to claim 7, Kojima teaches a method of claim 1, further comprising sequencing one or more nucleic acids of the first amplified population and one or more nucleic acids of the second amplified population in parallel (p. 3, col. 1, where DNA fragments were sequenced).  
With regard to claim 8, Kojima teaches a method of claim 7, wherein the sequencing includes detection of one or more nucleotide incorporation byproducts (p. 3, col. 1, where DNA fragments were sequenced).  
With regard to claim 9, Kojima teaches a method of claim 7, wherein the sequencing includes detecting hydrogen ions or pyrophosphate (p. 3, col. 1, where DNA fragments were sequenced).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Wang in view of Turner to include the sequencing step as taught by Kojima to arrive at the claimed invention with a reasonable expectation for success.  Kojima and Wang both teach methods of amplification within an emulsion.  Regarding the sequencing step, Kojima discusses the state of the art and notes “[V]ery recently, Marguiles et al. have been succeeded in Mycoplasma genitalium genome sequence from genomic DNA immobilized on beads by PCR in w/o emulsion” (p. 8, col. 2).  In light of the teachings of Kojima and Wang, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Wang in view of Turner to include the sequencing step as taught by Kojima to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. Applicant traverses the rejection over Wang in view of Turner.  Applicant also traverses the rejection of Wang in view of Turner and further in view of Kojima.  
Applicant argues “as acknowledged in the office action, Wang does not teach the use of a fusion primer” and that “Wang does not teach a single reaction mixture including two populations of nucleic acids, two populations of supports and fusion primers having the recited structures”.  Applicant then turns to Turner and argues “Turner does not teach or suggest primers with portions identical to capture primers on beads” and goes on to argue “Turner does not include beads of any type” (p. 6).

	Applicant’s arguments against Wang and Turner have been carefully considered but they are not persuasive.  First, Applicant mischaracterizes what the Office Action acknowledges.  While the action acknowledges that Wang does not teach a fusion primer, the action does not acknowledge that Wang does not teach two populations of nucleic acids or two populations of supports”.  To the contrary, Wang absolutely teaches two population of nucleic acids and two types of supports (see action, page).  
	Further, Applicant argues Turner does not include beads.  This is also incorrect, as Turner includes beads or microspheres for labeling or sizing.  While it is true that Turner does not use the beads in the same manner as applicant, it is incorrect to argue that Turner does not include beads.
	First, and most importantly, Turner is offered for teaching a fusion primer.  Turner teaches a fusion primer.  As depicted in Fig 2 and 3 of Applicant’s drawings, the fusion primer of Applicant (item 160 or 260) serves as a bridge between the template population and the bead.  The fusion primer of Turner serves the exact same role in the procedure of Turner (see Fig 1 of Turner, where F2-R1 is the fusion primer which bridges two regions of a haplotype that is being analyzed.  The fusion is adjustable to bridge between different loci, which is also amenable to a variety of loci in the same way the fusion primer is used to append different capture sequences to include different populations attached to beads. While Turner may not capture the templates into the emulsions, Wang teaches the beads, the populations and the capture primers as claimed.  Turner renders the fusion primer obvious in view of their teachings.  
	Finally, while Applicant argues that the action does not “provide sound reasoning in support of the proposed modification” because the reason offered in the rejection “provides no benefit to Wang”.  Applicant further argues “Fusion PCR around inversion breakpoints is unrelated to and has no benefit for emulsion-based microarray method” of Wang these arguments are unpersuasive but the argument alerted the Examiner to an issue with the prior rejection: the obviousness statement provided in the prior action does not quote the Turner reference applied in the rejection.  Inadvertantly a quote was provided from a different but similar disclosure made by Turner drawn to a different technique for haplotype based fusion amplification.
	The action has been made non-final in order to correct the record and to align the motivation statement with Turner as published.  The rejection is otherwise maintained in view of the updated obviousness reasoning.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tewhey et al. (Nature Biotechnology, 2009, 27(11):1025-1031) and Berka et al. (US Patent 7842457; November 2010). Moonsamy et al. (Tissue Antigens, 2013, 81:141-149) teaches emulsion PCR and HLA typing (Absstract).

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM